Citation Nr: 1523393	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 24, 2009, and in excess of 20 percent thereafter for a service-connected lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for a service-connected cervical spine disability.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for ischemic heart disease (IHD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1960 and from June 1965 to September 1983.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Air Force Reserves and the Air National Guard of Colorado from 1960 to 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2015.  A transcript of that hearing is of record.

The record contains evidence received subsequent to the final consideration of the claims by the RO, the Veteran waived RO consideration of that evidence in a May 2015 submission.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The issues on appeal listed above include claims of entitlement to service connection for Parkinson's disease and ischemic heart disease (IHD), in addition to the claims certified as on appeal.  The RO issued June 2011 and April 2012 rating decisions denying those claims.  After the Veteran submitted additional evidence within the one year appeal period after the June 2011 rating decision, the RO issued an April 2012 rating decision continuing the denial.  The Veteran initiated an appeal subsequent to the April 2012 rating decision by timely filing a NOD, so those issues are on appeal.  However, the RO has not issued a statement of the case (SOC); therefore the Board must remand those matters as discussed below.  38 C.F.R. § 19.9(c) (2014).

Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The Veteran originally filed a claim for TDIU in 2007, but withdrew that claim (as well as others) in July 2007.  Therefore, the RO quite properly did not adjudicate a TDIU claim.  However, during the course of this appeal, the Veteran has reasserted his claim of entitlement to TDIU and, therefore, the issues above have been expanded to include that claim.  See, e.g., May 2015 Appellant Brief.  The Board will not decide that issue now as it is inextricably intertwined with the increased rating claims being remanded below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Briefly, the Veteran has indicated that he may be entitled to service connection (as secondary to already service-connected or allegedly service-connected disabilities) for paraplegia or other disabilities which resulted from a complication subsequent to spinal surgery.  No such claims have been adjudicated below, so are not on appeal.  Because the symptoms of the spine disabilities may overlap with those of the claimed condition and because the matter is being remanded for an evaluation of the Veteran's spine condition, the Board will direct that the VA examiner provide pertinent opinions to permit adjudication of a secondary service connection claim as allegedly related to the spine.  The examiner may determine that some or all of his claimed symptoms, including but not limited to numbness and weakness in his legs, are associated with his service-connected spine disabilities, so assignment of an appropriate rating may provide the Veteran the benefits he seeks through secondary service connection.  Therefore, the Board is not referring any claims of secondary service connection to the AOJ for adjudication.  However, if the Veteran or his representatives believe secondary service connection is warranted and/or may result in greater benefits, he or his representatives should file a formal or informal claim with the RO.

The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) has been raised by the record in a March 2014 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination with respect to his service-connected lumbar and cervical spine disabilities was in February 2009.  Since that examination, the medical records establish that the Veteran's symptoms have worsened considerably.  At least part of the worsening is due to surgery on his spine which, unfortunately, resulted in post-surgical complications that caused temporary paralysis of his lower extremities.  See March 2013 Private Medical Center Progress Notes (documenting surgery and post-surgical complications resulting in paraplegia with subsequent, limited improvement); March 2013 Private Physician Letter (discussing course of surgery, post-surgical complications, and prognosis); see March 2015 Board Hearing Tr. at pp. 11-14 (discussing paralysis and worsening symptoms).  It is worth noting that the March 2013 surgery referenced above was precipitated by worsening symptoms of pain and functional limitations.  See, e.g., November 2012 Private Pain Center Records (documenting spinal cord stimulation electrode placement trial due to worsening pain not responsive to other treatments).  Given this and other medical evidence of worsening since the last VA examination over five (5) years ago, the Board will remand this matter to obtain an updated VA examination.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination); see also May 2015 Brief of Appellant (summarizing in detail the pertinent medical evidence, particularly since 2009 VA examination, and requesting an updated examination if the full benefits sought cannot be granted).

The Board notes that the Veteran is service-connected for degenerative joint disease of both the lumbar spine and the cervical spine with headaches.  While a separate rating has not yet been assigned for the Veteran's headaches, his testimony at his March 2015 Board hearing regarding their increasing frequency and severity warrants a full evaluation of that symptom.  Though the Board emphasizes, it is not here making any determination regarding whether a separate or higher rating is warranted based on the headaches.  Instead, the Board has determined that the Veteran is entitled to full development of that claim. 

In addition, the updated examination should include a full evaluation of the objective neurologic abnormalities associated with his lumbar and cervical spine disabilities, including but not limited to, bowel or bladder impairment.  See 38 C.F.R. § 4.71, General Formula for Diseases and Injuries of the Spine, Note 1.  The record suggests that he has experienced neurological symptoms in his lower extremities as well as bladder and bowel symptoms that, at least potentially, are related to his spine disabilities and/or medication used to treat the spine disabilities.  See, e.g., May 2015 Brief of Appellant (summarizing private treatment records which indicate various neurological symptoms, including radiculopathy of the lower extremities and "recurrent UTIs", may be related to his spine disabilities).  

The Veteran should be aware, again, that the increased rating claims being remanded relate to the currently service-connected spine disabilities.  The Board is making no determination at this time that the Veteran does have any separately compensable objective neurologic abnormalities associated with his spine disabilities, only that the Veteran's testimony and the other evidence of record support remand for an examination to determine the nature, severity, and cause of those reported symptoms.  If the symptoms for which he seeks compensation are determined to be related to nonservice-connected conditions, the Veteran may seek secondary service connection for those conditions.

As noted above, the Veteran is also seeking entitlement to TDIU, so the examination(s) should address the effect his service-connected spine disabilities (and any associated neurological abnormalities) have on his employability with particular emphasis on the functional impairments underlying any adverse effect.  The necessity of additional examinations to address his other service-connected conditions should be carefully considered.

The Board must also remand the other two issues.  As explained in the Introduction, the RO issued June 2011 and April 2012 rating decisions denying claims of entitlement to service connection for Parkinson's disease and ischemic heart disease (IHD).  The Veteran submitted additional evidence within one year of the June 2011 rating decision and initiated an appeal subsequent to the April 2012 rating decision by timely filing a NOD.  The RO has not issued a statement of the case (SOC), therefore the Board must remand those matters for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records from Biloxi and Panama City dated from April 2011 to the present.

2.  Also, contact the Veteran and request that he complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Then, schedule the Veteran for VA examinations to address the nature, symptoms, and severity of the Veteran's service-connected cervical and lumbar spine disabilities.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following questions.

Lumbar spine

The nature and severity of the disability, including any limitations of motion, neurological abnormalities (e.g. lower extremity radiculopathy), bowel or bladder symptoms or other functional impairment.

The examiner should comment on the March 2013 spine surgery and subsequent, related complications, including the extent to which the service-connected spine disabilities contributed, if at all, to the post-surgical complications.  Since the Veteran experienced paralysis after this surgery, it is necessary to separate symptoms attributable to the service-connected disabilities from those, if any, which are present but not caused or aggravated by the service-connected disabilities.  Therefore, in discussing the period subsequent to the March 2013 surgery the examiner should:

* indicate whether it is at least as likely as not (probability of at least 50 percent) that the current symptoms and functional impairment (including any neurological findings, bowel or bladder disability, and/or paralysis of the lower extremities) is caused by the Veteran's service-connected lumbar spine disability (degenerative joint disease)?

* indicate whether it is at least as likely as not (probability of at least 50 percent) that the current symptoms and functional impairment (including any neurological findings and paralysis of the lower extremities) is aggravated by the Veteran's lumbar spine disability (degenerative joint disease)?

Note:  Aggravation means any increase in the severity of an existing nonservice-connected disability (e.g. a lower extremity nerve disability), that is proximately due to or the result of the service-connected disability (e.g. lumbar spine disability) and not due to the natural progress of the nonservice-connected disability (to include complications of surgery that were not proximately due to the service-connected disability).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.




Cervical spine

The nature and severity of the disability, including any limitations of motion, neurological abnormalities or other functional impairments associated with the disabilities under consideration.  

The examiner should solicit information from the Veteran as to the headaches he has associated with his spine disability.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  After obtaining the result of the VA examinations for the Veteran's cervical and lumbar spine disabilities, and after completing any additional development deemed necessary, readjudicate the Veteran's increased rating claims (i.e. cervical spine, lumbar spine, TDIU) based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  After completing any development deemed necessary, issue a statement of the case with respect to the claims of entitlement to service connection for Parkinson's disease and ischemic heart disease (IHD).  

If the benefits sought on appeal with respect to either Parkinson's disease and ischemic heart disease (IHD) are not granted to the appellant's satisfaction, he and his representative should be provided an appropriate period of time for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


